DETAILED ACTION
	This is in response to communication received on 11/1/22.
	The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 12/23/20, 4/14/21, 8/17/21, 2/14/22, and 8/1/22.

Claim Rejections - 35 USC § 103
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over MEEHAN (US PG Pub 2016/0298222) and BURNS (US Patent Number 6,042,898) on claims 1-2, 8, and 12-13 are withdrawn because the independent claim 1 has been amended.  
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over MEEHAN (US PG Pub 2016/0298222), BURNS (US Patent Number 6,042,898) and Nowak et al. US PGPub  2007/0110900 hereinafter NOWAK on claim 14 is withdrawn because the independent claim 1 has been amended.  
Claim(s) 1-2, 8 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over BURNS (US Patent Number 6,042,898) in view of  MEEHAN (US PG Pub 2016/0298222), Wu et al US Patent Number 4,898650 hereinafter WU, CHAPLICK (US PG Pub 2007/0224768), CODDET (US Patent Number 5,688,564) and Nowak et al. US PGPub  2007/0110900 hereinafter NOWAK.
As for claim 1, BURNS teaches "A thermal barrier coating may be applied by depositing a MCrAIY bond coat onto a superalloy substrate ... Undesired oxides and contaminants are removed from the MCrAIY bond coat with an ionized gas stream cleaning process, such as a reverse transfer arc process. An adherent aluminum oxide scale is formed on the MCrAIY bond coat" (abstract, lines 1-7), i.e. A method for treating a substrate prior to ... coating.
BURNS is silent on cleaning prior to applying the MCrAIY bond coat.
However, MEEHAN teaches "The first step in the process is to prepare substrate 14 for deposition by cleaning the substrate surface. In prior art process 30, a preferred cleaning technique may be abrasive cleaning (step 34) ... The purpose of the cleaning step is to produce a substrate surface free from surface oxides and other contaminants in preparation for deposition of a bondcoat" (paragraph 21, lines 11-19). 
It would have been well within the skill of ordinary artisan to use the cleaning method of BURNS to clean the surface of the substrate prior to the application of the metallic bond coat in addition to the cleaning step after the application of the metallic bond coat such that a method for treating a substrate prior to metallic coating is included, because MEEHAN teaches that performing cleaning prior to the application of such a metallic bond coat removes surface oxides and other contaminants prior to bonding.
BURNS further teaches a process in which a surface to be coated "should be cleaned to remove oil, other organic or carbon-forming contaminants, surface oxides, and other 35 adherent contaminants" (column 3, lines 33-36), i.e. providing a substrate having a surface to be coated and as-delivered organics on the surface.
BURNS further teaches the surface "should be cleaned to remove oil, other organic or carbon-forming contaminants, surface oxides, and other 35 adherent contaminants. Typical prior art cleaning methods include a thermal cycle at elevated temperature, for example about 1300° F. (704° c.) to about 1500° F. (816° C.) for about 25 minutes to about 45 minutes, in an oxidizing atmosphere to carbonize oils and other contaminants ( e.g., 40 dye penetrate fluids, machining lubrication oils, EDM oils, etc.)" (column 3, lines 33-42), i.e. as-delivered organics on the surface and subjecting the surface and the as-delivered organics to a pyrolysis process to at least partially reduce the as-delivered organics ... on the surface.
Examiner notes that BURNS does not explicitly state that the as-delivered organics are reduced to post-burn oxides, but Examiner does note that the thermal process of BURNS is done in an oxidizing atmosphere, meaning that the atmosphere is designed to form oxides. It is thereby the position of the Examiner that BURNS inherently forms post-bum out oxides from its as-delivered organics.
BURNS further teaches that he has "found that coating life can be improved by 50% or more by following such prior art cleaning processes with an ionized gas stream cleaning process, such as reverse transfer arc cleaning" (column 3, lines 45-48), i.e. reverse transfer arc (RTA) treating the cleaned surface after the removal step to provide a further cleaned surface.
BURNS is silent on including a step of treating the surface with a laser to remove the post-bum out oxides and remaining as-delivered organics to produce a cleaned surface on the substrate.
MEEHAN teaches "A method of forming a thermal barrier coating on a metal part includes laser cleaning a surface of the metal part to remove undesirable oxides and residues from the surface of the part" (abstract, line 1-4), "TBC system 16 may include bondcoat 18 and ceramic layer 20" (paragraph 19, lines 1-2), and "Bondcoat 18 may be an MCrAIY coating where M may be Ni, Co, Fe, Pt, Ni-base alloy, Co-base alloy, FeApplication/ base alloy or mixtures thereof" (paragraph 20, lines 1-3), i.e. a method for treating a substrate prior to metallic coating.
MEEHAN teaches "In prior art process 30, a major reason for the abrasive cleaning steps is to remove all mixed oxides present on substrates 12 and 14 before deposition of bondcoat 18 and on bondcoat 18 after the diffusion heat treatment. Grit blast cleaning may leave particles embedded in the substrates as well as residues of metal and ceramic dust, and abrasive particles that must be subsequently removed before continuing to the next steps in a TBC system formation process. The process disclosed herein ( described below with respect to FIG. 4) eliminates these steps by replacing the abrasive cleaning process with a laser ablating process to both clean the surface and remove unwanted mixed oxides and other debris on the original substrate and on the bondcoat. A major feature of the laser ablation cleaning process is that the cleaned surfaces are free of any debris that, in other circumstances, may need other cleaning steps to remove, with economic and logistical benefits. As discussed later there are indications that the laser cleaning process may result in the formation of a beneficial alpha aluminum oxide layer during cleaning" (paragraph 26), i.e. treating the surface with a laser to remove the contaminants resulting from a thermal process to produce a cleaned surface on the substrate.
It would have been obvious to one of ordinary skill in the prior art before the effective filing date to include a step of treating the surface with a laser to remove the post-bum out oxides and remaining as-delivered organics to produce a cleaned surface on the substrate such that the RTA is applied onto that treated surface in the process of BURNS because MEEHAN teaches that such a laser process following a thermal process, such as the thermal process taught to produce post-burn out oxides and remaining as-delivered organics by BURNS (see rejection above), removes unwanted material that can result in imperfections and further BURNS suggests that that RTA should follow a cleaning process to improve the life of the coat.
In the alternative, it is a prima facie case of obviousness to combine prior art elements according to known methods to yield predictable results. In this case, it would have been obvious to combine the thermal/pyrolysis cleaning process of BURNS with the laser cleaning process of MEEHAN to obtain the predictable result of a cleaned turbine surface prepared for coating. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
MEEHAN and BURNS is silent on wherein the treating step comprises applying the laser at a laser spot size on the substrate of between 0. 700 and 2.4 mm in diameter, power between 500 and 1,000 W, pulse duration of between 50 and 100 ns, pulse overlap of between 40 and 60%, and energy pulse of between 30 and 100 mJ.
MEEHAN further teaches "During this process, substrates 12 and 14 are exposed to a laser system that provides a laser beam focused at the surface to remove any oxide or other debris on the surface. The laser and a substrate positioning apparatus allows the focused laser beam to scan the surface in increments until the entire surface is scanned. An optical system may be attached to the laser to control beam shape, size and focus suitable for removing oxide layers, impurities and other unwanted surface features" (paragraph 27, lines 6-14).
WU teaches "A method of cleaning a metal surface by means of a laser to improve the surface characteristics, prior to plating" (abstract, lines 1-3).
WU further teaches "Said laser treatment is for the purpose of cleaning said metal surface to remove oxides and embedded organic and inorganic contaminants, whereby to improve its contact properties" (column 3, lines 6-10).
WU further teaches "By the appropriate and careful selection of a laser 45 pulse imaged onto said substrate surface, it was discovered that such surface was significantly cleaned to enable suitable plating thereof" (column 3, lines 45-47) and further teaches a pulse width of 3-100 nanosecond (column 3, lines 50-60), i.e. a pulse duration that overlaps with of between 50 and 100 ns. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to use a pulse duration that overlaps with of between 50 and 100 ns from the surface of its substrate because WU teaches that debris removable by a laser using that duration is suitable to clean a surface for later processing. CHAPLICK teaches "a method and apparatus delivers pulsed laser energy to a damage-sensitive surface" (abstract, lines 1-2).
CHAPLICK teaches "Laser pulse damage is caused by energy being deposited, adjacent in time and space, on and into the substrate. The degree of damage is partly dependent on the thermal energy half-life or residence time measured in milliseconds. As each pulse is deposited, some energy is stored in the substrate or the contaminate layer being removed from the substrate, and begins to dissipate over time. Since solid state pulsed lasers can deposit pulses at repetition rates of 10 kHz to 100 kHz, with
individual pulse energies of 0.1-1.0 mJ, significant heat energy can be accumulated in the substrate. As sequential pulses are deposited, the energy accumulates to exceed the damage threshold of the substrate. This is the reason that primary applications for the YAG solid state pulsed lasers include micromachining, including very tough materials such as stainless steel" (paragraph 6).
CODDET teaches "A process and apparatus for the preparation and coating of the surface of a substrate by thermal projection" (abstract, lines 1-2) and provides examples of paramters in column 4, lines 65 - column 5 lines 5.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date to design the laser spot size, the pulse duration, the power of the laser, the pulse overlap, and the energy pulse such that a cleaned, undamaged substrate is achieved. Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
BURNS teaches "The cleaning 10 time is a variable based on part size and surface area. Typical times can vary from about 1 minute to about 3 minutes" (column 4, lines 9-11 ), i.e. a range that overlaps with wherein the RTA treating step is ... less than 3 minutes to produce the further cleaned surface. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. 
BURNS is silent on wherein the RTA treating step is kept at a current of less than 20 amps.
NOWAK teaches "Disclosed herein are methods for coating metal substrates" (abstract, line 1 ).
NOWAK teaches "Burns et al. teach enhanced coating life using an ionized gas cleaning process, such as reverse transfer arc cleaning" (paragraph 3, lines 6-8) and "the arc apparatus is operated at a high frequency and such that no arc is formed between the apparatus and the metallic bond coating. As the electrons are stripped from the gas, the ions formed thereby strike and roughen the surface of the coating without leaving residue. Due to the low amperage employed (e.g., less than or equal to about 10 amps, or, more specifically, less than or equal to about 3 amps), and since the electrons flow toward the apparatus while the ions flow toward the substrate, the temperature of the substrate is not substantially increased by this process; e.g., the increase in temperature is less than or equal to about 10° C., or, more specifically, less than or equal to about 5° C." (paragraph 19), i.e. a range that overlaps with wherein the RTA treating step is kept at a current of less than 20 amps.
It would have been obvious to one of ordinary skill in the art to operate the cleaning process of BURNS with the range of NOWAK because NOWAK teaches that such a process does not substantially increase the temperature of the substrate and the electrons do not leave a residue. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
As for claim 2, BURNS teaches "The metallic bond coat 6 may be deposited by any method 15 EB-PVD coater or inside the EB-PVD coater itself. If the known in the art for depositing such materials. For example, the bond coat 6 may be deposited by low pressure plasma spray (LPPS)" (column 3, lines 15-17), i.e. wherein the metallic coating is applied by plasma spray.
As for claim 8, BURNS teaches "A thermal barrier coating may be applied by depositing a MCrAIY bond coat onto a superalloy substrate, wherein M stands for Ni, Co, Fe, or a mixture of Ni and Co" (abstract, lines 1-3), i.e. wherein the metallic coating is NiCoCrAIY coating.
As for claim 12, BURNS teaches "wherein the substrate is a high pressure turbine vane or blade from a gas turbine engine" (column 7, claim 2), i.e. wherein the substrate is selected from the group consisting of airfoils, combustor panels and combustor liners.
As for claim 13, BURNS teaches "The thermal barrier coating of the present invention may be deposited onto a variety of gas turbine engine component substrates, which are typically made from a nickel or cobalt base superalloy" (column 2, lines 26- 30), i.e. wherein the metallic substrate is made of a material selected from the group consisting of nickel, cobalt, and iron based superalloy, titanium alloy and combinations thereof.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over MEEHAN (US PG Pub 2016/0298222) and BURNS (US Patent Number 6,042,898) as applied to claim 1 above, and further in view of Nowak et al. US PGPub 2007/0110900 hereinafter NOWAK on claim 14 is withdrawn because the claim has been cancelled.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over BURNS (US Patent Number 6,042,898) in view of MEEHAN (US PG Pub 2016/0298222) and Nowak et al. US PGPub 2007/0110900 hereinafter NOWAK on claims 3-5 and 7 is maintained. The rejection is repeated below for convenience. Examiner notes that claims 3-5 depend from claim 7. For ease of reading, Examiner will provide the rejection for the independent claim 7 first and then list the rejection for the claims depending from it.  
As for claim 7, BURNS teaches "A thermal barrier coating may be applied by depositing a MCrAIY bond coat onto a superalloy substrate ... Undesired oxides and contaminants are removed from the MCrAIY bond coat with an ionized gas stream cleaning process, such as a reverse transfer arc process. An adherent aluminum oxide scale is formed on the MCrAIY bond coat" (abstract, lines 1-7), i.e. A method for treating a substrate prior to ... coating.
BURNS is silent on cleaning prior to applying the MCrAIY bond coat.
However, MEEHAN teaches "The first step in the process is to prepare substrate 14 for deposition by cleaning the substrate surface. In prior art process 30, a preferred cleaning technique may be abrasive cleaning (step 34) ... The purpose of the cleaning step is to produce a substrate surface free from surface oxides and other contaminants in preparation for deposition of a bondcoat" (paragraph 21, lines 11-19). 
It would have been well within the skill of ordinary artisan to use the cleaning method of BURNS to clean the surface of the substrate prior to the application of the metallic bond coat in addition to the cleaning step after the application of the metallic bond coat such that a method for treating a substrate prior to metallic coating is included, because MEEHAN teaches that performing cleaning prior to the application of such a metallic bond coat removes surface oxides and other contaminants prior to bonding. 
BURNS further teaches the surface "should be cleaned to remove oil, other organic or carbon-forming contaminants, surface oxides, and other 35 adherent contaminants. Typical prior art cleaning methods include a thermal cycle at elevated temperature, for example about 1300° F. (704° c.) to about 1500° F. (816° C.) for about 25 minutes to about 45 minutes, in an oxidizing atmosphere to carbonize oils and other contaminants ( e.g., 40 dye penetrate fluids, machining lubrication oils, EDM oils, etc.)" (column 3, lines 33-42), i.e. treating the surface ... to remove the at least one contaminant to produce a cleaned surface on the substrate.
BURNS further teaches that he has "found that coating life can be improved by 50% or more by following such prior art cleaning processes with an ionized gas stream cleaning process, such as reverse transfer arc cleaning" (column 3, lines 45-48), i.e. reverse transfer arc (RTA) treating the cleaned surface after the treating step to remove any remaining contaminants and produce a further cleaned surface.
BURNS is silent on a laser treatment.
MEEHAN teaches "A method of forming a thermal barrier coating on a metal part includes laser cleaning a surface of the metal part to remove undesirable oxides and residues from the surface of the part" (abstract, line 1-4), "TBC system 16 may include bondcoat 18 and ceramic layer 20" (paragraph 19, lines 1-2), and "Bondcoat 18 may be an MCrAIY coating where M may be Ni, Co, Fe, Pt, Ni-base alloy, Co-base alloy, Fe base alloy or mixtures thereof" (paragraph 20, lines 1-3), i.e. a method for treating a substrate prior to metallic coating.
MEEHAN teaches "In prior art process 30, a major reason for the abrasive cleaning steps is to rem ave all mixed oxides present on substrates 12 and 14 before deposition of bondcoat 18 and on bondcoat 18 after the diffusion heat treatment. Grit blast cleaning may leave particles embedded in the substrates as well as residues of metal and ceramic dust, and abrasive particles that must be subsequently removed before continuing to the next steps in a TBC system formation process. The process disclosed herein ( described below with respect to FIG. 4) eliminates these steps by replacing the abrasive cleaning process with a laser ablating process to both clean the surface and remove unwanted mixed oxides and other debris on the original substrate and on the bondcoat. A major feature of the laser ablation cleaning process is that the cleaned surfaces are free of any debris that, in other circumstances, may need other cleaning steps to remove, with economic and logistical benefits. As discussed later there are indications that the laser cleaning process may result in the formation of a beneficial alpha aluminum oxide layer during cleaning" (paragraph 26), i.e. treating the surface with a laser to remove the at least one contaminant to produce a cleaned surface on the substrate.
It would have been obvious to one of ordinary skill in the prior art before the effective filing date to include a step of . treating the surface with a laser to remove the at least one contaminant to produce a cleaned surface on the substrate such that the RTA is applied onto that treated surface in the process of BURNS because MEEHAN teaches that such a laser process following a thermal process, such as the thermal process taught to produce post-burn out oxides and remaining as-delivered organics by BURNS (see rejection above), removes unwanted material that can result in imperfections and further BURNS suggests that that RTA should follow a cleaning process to improve the life of the coat.
In the alternative, it is a prima facie case of obviousness to combine prior art elements according to known methods to yield predictable results. In this case, it would have been obvious to combine the thermal/pyrolysis cleaning process of BURNS with the laser cleaning process of MEEHAN to obtain the predictable result of a cleaned turbine surface prepared for coating. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. 
BURNS teaches "The metallic bond coat 6 may be deposited by any method 15 EB-PVD coater or inside the EB-PVD coater itself. If the known in the art for depositing such materials. For example, the bond coat 6 may be deposited by low pressure plasma spray (LPPS)" (column 3, lines 15-17), i.e. applying a metallic coating to the further cleaned surface.
BURNS teaches "The cleaning 10 time is a variable based on part size and surface area. Typical times can vary from about 1 minute to about 3 minutes" (column 4, lines 9-11 ), i.e. a range that overlaps with wherein the RTA treating step is ... less than 3 minutes to produce the further cleaned surface. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. 
BURNS is silent on wherein the RTA treating step is kept at a current of less than 20 amps.
NOWAK teaches "Disclosed herein are methods for coating metal substrates" (abstract, line 1 ).
NOWAK teaches "Burns et al. teach enhanced coating life using an ionized gas cleaning process, such as reverse transfer arc cleaning" (paragraph 3, lines 6-8) and "the arc apparatus is operated at a high frequency and such that no arc is formed between the apparatus and the metallic bond coating. As the electrons are stripped from the gas, the ions formed thereby strike and roughen the surface of the coating without leaving residue. Due to the low amperage employed (e.g., less than or equal to about 10 amps, or, more specifically, less than or equal to about 3 amps), and since the electrons flow toward the apparatus while the ions flow toward the substrate, the temperature of the substrate is not substantially increased by this process; e.g., the increase in temperature is less than or equal to about 10° C., or, more specifically, less than or equal to about 5° C." (paragraph 19), i.e. a range that overlaps with wherein the RTA treating step is kept at a current of less than 20 amps.
It would have been obvious to one of ordinary skill in the art to operate the cleaning process of BURNS with the range of NOWAK because NOWAK teaches that such a process does not substantially increase the temperature of the substrate and the electrons do not leave a residue. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
As for claim 3, as shown above BURNS teaches the surface "should be cleaned to remove oil, other organic or carbon-forming contaminants, surface oxides, and other 35 adherent contaminants. Typical prior art cleaning methods include a thermal cycle at elevated temperature, for example about 1300° F. (704° c.) to about 1500° F. (816° C.) for about 25 minutes to about 45 minutes, in an oxidizing atmosphere to carbonize oils and other contaminants ( e.g., 40 dye penetrate fluids, machining lubrication oils, EDM oils, etc.)" (column 3, lines 33-42), i.e. wherein the contaminant is the as-delivered organics.
MEEHAN teaches "In prior art process 30, a major reason for the abrasive cleaning steps is to rem ave all mixed oxides present on substrates 12 and 14 before deposition of bondcoat 18 and on bondcoat 18 after the diffusion heat treatment. Grit blast cleaning may leave particles embedded in the substrates as well as residues of metal and ceramic dust, and abrasive particles that must be subsequently removed before continuing to the next steps in a TBC system formation process. The process disclosed herein ( described below with respect to FIG. 4) eliminates these steps by replacing the abrasive cleaning process with a laser ablating process to both clean the surface and remove unwanted mixed oxides and other debris on the original substrate and on the bondcoat. A major feature of the laser ablation cleaning process is that the cleaned surfaces are free of any debris that, in other circumstances, may need other cleaning steps to remove, with economic and logistical benefits. As discussed later there are indications that the laser cleaning process may result in the formation of a beneficial alpha aluminum oxide layer during cleaning" (paragraph 26), i.e. treating the surface with a laser to remove the contaminants resulting from a thermal process to produce a cleaned surface on the substrate.
It would have been obvious to one of ordinary skill in the prior art before the effective filing date to include a step of wherein the treating step comprises applying the laser to the as-delivered organics to produce the cleaned surface such that the RTA is applied onto that treated surface in the process of BURNS because MEEHAN teaches that such a laser process following a thermal process, such as the thermal process taught to produce post-burn out oxides and remaining as-delivered organics by BURNS (see rejection above), removes unwanted material that can result in imperfections and further BURNS suggests that that RTA should follow a cleaning process to improve the life of the coat.
In the alternative, it is a prima facie case of obviousness to combine prior art elements according to known methods to yield predictable results. In this case, it would have been obvious to combine the thermal/pyrolysis cleaning process of BURNS with the laser cleaning process of MEEHAN to obtain the predictable result of a cleaned turbine surface prepared for coating. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
As for claim 4, as shown above BURNS teaches the surface "should be cleaned to remove oil, other organic or carbon-forming contaminants, surface oxides, and other 35 adherent contaminants. Typical prior art cleaning methods include a thermal cycle at elevated temperature, for example about 1300° F. (704° c.) to about 1500° F. (816° C.) for about 25 minutes to about 45 minutes, in an oxidizing atmosphere to carbonize oils and other contaminants ( e.g., 40 dye penetrate fluids, machining lubrication oils, EDM oils, etc.)" (column 3, lines 33-42).
Examiner notes that BURNS does not explicitly state that the as-delivered organics are reduced to post-burn oxides, but Examiner does note that the thermal process of BURNS is done in an oxidizing atmosphere, meaning that the atmosphere is designed to form oxides. It is thereby the position of the Examiner that BURNS inherently forms post-bum out oxides from its as-delivered organics, i.e. wherein the contaminant is the post-bum out oxides produced by heat treating the as-delivered organics.
MEEHAN teaches "In prior art process 30, a major reason for the abrasive cleaning steps is to remove all mixed oxides present on substrates 12 and 14 before deposition of bondcoat 18 and on bondcoat 18 after the diffusion heat treatment. Grit blast cleaning may leave particles embedded in the substrates as well as residues of metal and ceramic dust, and abrasive particles that must be subsequently removed before continuing to the next steps in a TBC system formation process. The process disclosed herein ( described below with respect to FIG. 4) eliminates these steps by replacing the abrasive cleaning process with a laser ablating process to both clean the surface and remove unwanted mixed oxides and other debris on the original substrate and on the bondcoat. A major feature of the laser ablation cleaning process is that the cleaned surfaces are free of any debris that, in other circumstances, may need other cleaning steps to remove, with economic and logistical benefits. As discussed later there are indications that the laser cleaning process may result in the formation of a beneficial alpha aluminum oxide layer during cleaning" (paragraph 26), i.e. treating the surface with a laser to remove the contaminants resulting from a thermal process to produce a cleaned surface on the substrate.
It would have been obvious to one of ordinary skill in the prior art before the effective filing date to include a step of wherein the treating step comprises applying the laser to the post-bum out oxides to produce the cleaned surface such that the RTA is applied onto that treated surface in the process of BURNS because MEEHAN teaches that such a laser process following a thermal process, such as the thermal process taught to produce post-burn out oxides and remaining as-delivered organics by BURNS (see rejection above), removes unwanted material that can result in imperfections and further BURNS suggests that that RTA should follow a cleaning process to improve the life of the coat.
In the alternative, it is a prima facie case of obviousness to combine prior art elements according to known methods to yield predictable results. In this case, it would have been obvious to combine the thermal/pyrolysis cleaning process of BURNS with the laser cleaning process of MEEHAN to obtain the predictable result of a cleaned turbine surface prepared for coating. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
As for claim 5, BURNS is silent on including a step of treating the surface with a laser to remove the post-bum out oxides and remaining as-delivered organics to produce a cleaned surface on the substrate.
MEEHAN teaches "A method of forming a thermal barrier coating on a metal part includes laser cleaning a surface of the metal part to remove undesirable oxides and residues from the surface of the part" (abstract, line 1-4), "TBC system 16 may include bondcoat 18 and ceramic layer 20" (paragraph 19, lines 1-2), and "Bondcoat 18 may be an MCrAIY coating where M may be Ni, Co, Fe, Pt, Ni-base alloy, Co-base alloy, Febase alloy or mixtures thereof" (paragraph 20, lines 1-3), i.e. a method for treating a substrate prior to metallic coating.
MEEHAN teaches "In prior art process 30, a major reason for the abrasive cleaning steps is to remove all mixed oxides present on substrates 12 and 14 before deposition of bondcoat 18 and on bondcoat 18 after the diffusion heat treatment. Grit blast cleaning may leave particles embedded in the substrates as well as residues of metal and ceramic dust, and abrasive particles that must be subsequently removed before continuing to the next steps in a TBC system formation process. The process disclosed herein ( described below with respect to FIG. 4) eliminates these steps by replacing the abrasive cleaning process with a laser ablating process to both clean the surface and remove unwanted mixed oxides and other debris on the original substrate and on the bondcoat. A major feature of the laser ablation cleaning process is that the cleaned surfaces are free of any debris that, in other circumstances, may need other cleaning steps to remove, with economic and logistical benefits. As discussed later there are indications that the laser cleaning process may result in the formation of a beneficial alpha aluminum oxide layer during cleaning" (paragraph 26), i.e. treating the surface with a laser to remove the contaminants resulting from a thermal process to produce a cleaned surface on the substrate.
It would have been obvious to one of ordinary skill in the prior art before the effective filing date to include a step of treating the surface with a laser to remove the post-bum out oxides and remaining as-delivered organics to produce a cleaned surface on the substrate such that the RTA is applied onto that treated surface in the process of BURNS because MEEHAN teaches that such a laser process following a thermal process, such as the thermal process taught to produce post-burn out oxides and remaining as-delivered organics by BURNS (see rejection above), removes unwanted material that can result in imperfections and further BURNS suggests that that RTA should follow a cleaning process to improve the life of the coat.
In the alternative, it is a prima facie case of obviousness to combine prior art elements according to known methods to yield predictable results. In this case, it would have been obvious to combine the thermal/pyrolysis cleaning process of BURNS with the laser cleaning process of MEEHAN to obtain the predictable result of a cleaned turbine surface prepared for coating. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over MEEHAN (US PG Pub 2016/0298222) and BURNS (US Patent Number 6,042,898) as applied to claim 1 further in view of HU (US PG Pub 2007/0264523) on claim 9 is withdrawn because the independent claim 1 had been amended.
Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over BURNS (US Patent Number 6,042,898) in view of  MEEHAN (US PG Pub 2016/0298222), Wu et al US Patent Number 4,898650 hereinafter WU, CHAPLICK (US PG Pub 2007/0224768), CODDET (US Patent Number 5,688,564) and Nowak et al. US PGPub  2007/0110900 hereinafter NOWAK as applied to claim 1 above, and further in view of HU (US PG Pub 2007/0264523).
As for claim 9, MEEHAN and BURNS are silent on wherein the surface comprises a single crystal alloy material.
HU teaches "There is provided a method for depositing a modified MCrAIY coating on a turbine blade tip" (abstract, lines 1-2).
HU further teaches "The MCrAIYX coating achieves excellent bonding to the superalloy substrate, including single crystal superalloys, and thus provides improved performance due to enhancing corrosion and oxidation resistance" (paragraph 13, lines 10-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have wherein the surface comprises a single crystal alloy material in the process of MEEHAN and BURNS because HU teaches that such an alloy has improved performance.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over MEEHAN (US PG Pub 2016/0298222) and BURNS (US Patent Number 6,042,898) as applied to claim 1 further in view of CHAPLICK (US PG Pub 2007/0224768) and CODDET (US Patent Number 5,688,564) on claim 10-11 is withdrawn because the claim 1 has been amended.

Response to Arguments
Applicant's arguments filed 11/1/22 have been fully considered but they are not persuasive.

Applicant’s principal argument is summarized and addressed below:
(a) Applicant argues that Nowak teaches a different process with a different goal than the present invention and claims. In particular, Applicant alleges that the goal of the claimed invention is to make a surface more smooth.
Examiner points out that the claims do not have any language or limitation relating to the RTA treatment smoothing a surface, only that it cleans it. As such there is nothing that would exempt NOWAK from teaching the claims. The claims use open-ended language, which means that RTA cleaning step could include roughening as part of its treatment without teaching away from the invention.
Second Examiner notes that the use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.? In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In particular, NOWAK's teachings on RTA are relevant to the process--particularly considering that it describes its process as "under sufficiently harsh conditions to roughen the metallic bond coating 14 instead of merely clean the coating" (paragraph 18, lines 5-7), i.e. wherein cleaning takes place as a part of NOWAK's invention. Merely because NOWAK discusses a different application of the RTA cleaning process does not mean that its teachings cannot be relevant to RTA cleaning in general.

Examiner also provides the follow remarks that are relevant:
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co.,  Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Disclosed examples and preferred embodiments do not constitute a teachings away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
Limitations appearing in the specification but not recited in the claim are not read into the claim. See In re Zletz, 893F.2d 319, 321-22,13 USPQ2d, 1320, 1322 (Fed. Cir. 1989)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114. The examiner can normally be reached 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717